                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

                                                    :
IN RE GRAND JURY SUBPOENA                           :           No.0-1061 6$/0
N-19-2-227 / #1875                                  :
                                                    :

                                   NON-DISCLOSURE ORDER

          The United States has submitted an application pursuant to 18 U.S.C. § 2705(b),

requesting that the Court issue an Order commanding Google LLC (hereinafter “the Provider”),

an electronic communication service provider and/or a remote computing service, not to notify

any person (including the subscribers or customers of the account(s) listed in the subpoena) of

the existence of grand jury subpoena N-19-2-227 / #1875 (hereinafter “the Subpoena”).

          The Court determines that there is reason to believe that notification of the existence of

the Subpoena will seriously jeopardize the investigation, including by giving subjects of the

investigation an opportunity to flee prosecution, destroy or tamper with evidence, and change

patterns of behavior. 6HH 18 U.S.C. § 2705(b).

          IT IS THEREFORE ORDERED SXUVXDQWWR 18 U.S.C. § 2705(b) that the Provider shall

not disclose the existence of the Subpoena until December 10, 2021, to the listed subscriber or

to any other person, unless otherwise authorized to do so by the Court, except that the Provider

may disclose the Subpoena to an attorney for the Provider for the purpose of receiving legal

advice.

          $Q\PRWLRQWRH[WHQGWKHGHDGOLQHVLQWKLVRUGHUVKDOOEHILOHGE\'HFHPEHU

          ,WLVVRRUGHUHGWKLVWKGD\RI'HFHPEHUDW1HZ+DYHQ&RQQHFWLFXW

                                                                      Digitally signed by Sarah A. L.
                                                  Sarah A. L.       Merriam, U.S.M.J.
                                                  Merriam, U.S.M.J. Date: 2020.12.10 10:57:22
                                                                    -05'00'
                                                 ____________________________________
                                                 HONORABLE SARAH A.L. MERRIAM
                                                 United States Magistrate Judge
